DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 11/09/2021 and the examiner amendments authorized on 11/22/2021.
Claims 1, 6, 8-12, 16, 17 and 20-30 are currently pending in this application.
No new information disclosure statement (IDS) has been filed.

Response to Arguments
The previous 112(b) rejections to claims 1, 6, 8-12, 16, 17 and 20 have been withdrawn in response to the amendments/remarks.
The previous 102 rejections to claims 1, 6, 9-12 and 17 have been withdrawn in response to the amendments/remarks.

Allowable Subject Matter
Claims 1, 6, 8-12, 16, 17 and 20-30 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone interview with Dmitry Andreev (reg. no. 57,428) on 11/22/2021.

The application has been amended as follows:
IN THE CLAIMS
Claim 30 (Amended): The computer-readable non-transitory storage medium of claim 11, wherein producing the transformed form of the second share prevents the plurality of shares from sequentially appearing in an un-encoded form in at least one of: a memory, a register bank, or a communication bus.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 11 and 17,

Ikeda et al. (US 2013/0236005 A1) discloses a system and method for cryptographic processing to encrypt plain text or decrypt cipher text. The processes include a non-linear process using multiplication. The non-linear process is a process performed using intermediate data masked with mask data. The intermediate data is data in a middle of the plurality of processes. The mask data hides the intermediate data. The apparatus includes a non-linear processing unit configured to receive first data that is an exclusive OR of a product of the intermediate data and first mask data and second mask data, and output second data that is an exclusive OR of a product of data obtained by the non-linear process on the intermediate data and data obtained by the non-linear process on the first mask data and third mask data having a predetermined correspondence relation with the second mask data - see figs. 2, 3, 11; abstract; paras. [0020], [0026] - [0035] of Ikeda.

Dottax et al. (US 2008/0253557 A1) teaches a method for a cryptographic calculation in an electronic component according to a specific cryptographic algorithm including at least one specified non-linear operation on blocks of data of k bits, k being a whole number of more than 2. Several blocks of masked intermediate data of j bits are generated from an initial block of data of k bits, j being a whole number that is smaller than k. Then a non-linear operation S is applied to at least one of the masked intermediate data blocks of j bits with the aid of a substitution table with 2 inputs producing a modified data block of j bits. The modified data block of j bits and some, at least the masked intermediate data blocks of j bits are combined to form a result block of k bits corresponding to the initial data block of k bits by means of a transformation including the specified non-linear operation. - see abstract; figs. 1, 2; paras. [0026] - [0037] of Dottax.

Gebotys (US 2006/0256963 A1) discloses a method and system for countermeasures of differential power or electromagnetic analysis attacks with the definition and use of key encryption masks and masked substitution tables in a cryptographic process. Different key encryption masks and masked substitution tables are applied to different portions of masked keys used in the cryptographic process and are rotated as the cryptographic operations are carried out. The rotation of the key encryption masks and the masked substitution tables is non-uniform. Each successively defined masked key value is included of split key values and the set of key encryption masks is defined to permit masking of each one of the split key values - see figs. 1, 2; abstract; paras. [0017] - [0026] of Gebotys.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 11 and 17 specific to the other limitations with combination of:
generating a plurality of shares, 
wherein a linear combination of the plurality of shares represents a secret value to be employed in a cryptographic operation, 
wherein the plurality of shares comprises an un-encoded form of a first share and an encoded form of a second share, 
wherein the encoded form of the second share is produced by applying a non-linear encoding function to the second share;
producing a transformed form of the second share by applying, to the encoded form of the second share, a non-linear decoding function and a masking operation,
wherein the non-linear decoding function reverses the non-linear encoding function; 
determining an S-box input value by combining the first share, the transformed form of the second share, and a round key by a linear operation;
feeding the S-box input value to an S-box; and re-masking a masked output value produced by the S-box.

Dependent claims 6, 8-10, 12, 16 and 20-30 are allowed as they depend from allowable independent claims 1, 11 or 17.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495